internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-102499-99 date date distributing controlled a b c d a dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below plr-102499-99 facts distributing wholly owns and files a consolidated_return with controlled the distributing stock is owned a percent by a and b jointly family and the rest by c and d jointly family financial documentation has been submitted indicating that distributing and controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years family wishes to concentrate on the business conducted by controlled while family wishes to concentrate on the business conducted by distributing proposed transaction to allow each family to go its separate way distributing proposes to distribute the controlled stock to a and b in exchange for their distributing stock the distribution representations the taxpayer has made the following representations concerning the proposed transaction a the fair_market_value of the controlled stock received by family will approximately equal the fair_market_value of the distributing stock surrendered by family in the distribution b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing and controlled represents the present operations of each corporation and there have been no substantial changes in these operations since the date of the last submitted financial statements d following the proposed transaction distributing and controlled each will continue the active_conduct of its business independently and with its own employees e the distribution will allow family to concentrate on the business conducted by controlled and family to concentrate on the business conducted by distributing the distribution is motivated in whole or substantial part by this and other corporate business purposes plr-102499-99 f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in distributing or controlled after the proposed transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business i distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction j no income items including accounts_receivable or any other item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting k no intercorporate debt will exist between distributing and controlled at the time of or after the distribution l there will be no continuing transactions between distributing and controlled after the proposed transaction m no two parties to the proposed transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code n immediately before the distribution items of income gain loss deduction or credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distributing does not have an excess_loss_account in its controlled stock o distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by either distributing or controlled to make an s_corporation_election under sec_1362 after the proposed transaction based solely on the information submitted and representations set forth above rulings plr-102499-99 we rule as follows on the proposed transaction no gain_or_loss will be recognized by and no amount will otherwise be included in the income of family on the receipt of controlled stock in the distribution sec_355 the basis of the controlled stock received by family will equal the basis of the distributing stock surrendered by family in the distribution sec_358 the holding_period of the controlled stock received by family will include the holding_period of the distributing stock surrendered by family in the distribution provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_355 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations caveat we express no opinion about the tax treatment of the proposed transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered in the above rulings procedural matters this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated plr-102499-99 under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to the taxpayer’s second-named representative sincerely assistant chief_counsel corporate by _________________________ wayne t murray senior technician reviewer branch
